Exhibit 10.4 THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT dated as of February 24, 2014, made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the "Company"), LIPPERT COMPONENTS, INC., a Delaware corporation ("LCI") (LCI, the "Borrower"), and LIPPERT COMPONENTS MANUFACTURING, INC., a Delaware corporation ("LCM") (the Company, together with the Borrower and LCM, the "Stock Pledgors"), (LCI and LCM the "Partnership Pledgors") (each of the Company, LCI,and LCM being referred to herein as a "Pledgor"), in favor of JPMorgan Chase Bank, N.A., as collateral agent (in such capacity, the "Collateral Agent") for the Secured Parties (as defined in the Credit Agreement referred to below). Reference is hereby made to the Second Amended and Restated Credit Agreement dated as of November 25, 2008 (as amended, supplemented, or modified from time to time, the "Credit Agreement") among the LCI and Kinro, Inc as Borrowers (Kinro, Inc. having since been merged into LCI, with LCI as the surviving corporation), the financial institutions party thereto as lenders (the "Lenders") and JPMorgan Chase Bank, N.A., as agent (in such capacity, the "Administrative Agent"). Terms used herein as defined terms and not otherwise defined herein shall have the meanings given thereto in the Credit Agreement. Reference is further made to the Second Amended and Restated Pledge and Security Agreement dated as of November 25, 2008 between the Pledgors and the Collateral Agent (as thereafter amended and supplemented from time to time, the "Amended and Restated Pledge Agreement"), which instrument the parties agree is being amended and restated hereby in its entirety. The Lenders have agreed to make Loans to the Borrower upon the terms and subject to the conditions specified in the Credit Agreement. Each Pledgor other than the Borrower has guaranteed the Obligations of the Borrower. The obligations of the Lenders to make Loans are conditioned on, among other things, the execution and delivery by the Pledgors of an agreement in the form hereof. The Lenders or either of them may also extend to the Borrower from time to time "Banking Services". "Banking Services" shall mean each and any of the following bank services provided or which may be provided to the Borrower by any Lender or any of its Affiliates: (a) credit cards for commercial customers (including, without limitation, "commercial credit cards" and purchasing cards), (b) stored value cards, (c) merchant processing services, (d) treasury management services (including, without limitation, controlled disbursement, automated clearinghouse transactions, return items, overdrafts and interstate depository network services) and (e) swaps or other hedging agreements or arrangements (including, but not limited to Hedging Agreements). "Banking Services Obligations" shall mean any and all obligations of the Borrower, whether absolute or contingent and howsoever and whensoever created, arising, evidenced or acquired (including all renewals, extensions and modifications thereof and substitutions therefor) in connection with Banking Services, to the extent such obligations are not obligations covered by the Credit Agreement. NOW, THEREFORE, the parties hereto hereby agree as follows: Article I Section 1.01.
